 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   PAULA J.R.,                        )     NO. SA CV 19-1184-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )     MEMORANDUM OPINION
                                        )
14   ANDREW SAUL, COMMISSIONER OF       )
     SOCIAL SECURITY,                   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18                                 PROCEEDINGS

19

20         Plaintiff filed a complaint on June 14, 2019, seeking review of

21   the Commissioner’s denial of benefits.   The parties consented to

22   proceed before a United States Magistrate Judge on July 31, 2019.

23   Plaintiff filed a motion for summary judgment on November 6, 2019.

24   Defendant filed a motion for summary judgment on December 6, 2019.

25   The Court has taken the motions under submission without oral

26   argument.   See L.R. 7-15; “Order,” filed June 17, 2019.

27   ///

28   ///
 1                                  BACKGROUND

 2

 3        Plaintiff, a former administrative assistant, asserted disability

 4   since September 20, 2013, based on a host of alleged impairments

 5   (Administrative Record (“A.R.”) 68, 229, 267).   The Administrative Law

 6   Judge (“ALJ”) examined the medical record and heard testimony from

 7   Plaintiff at two hearings (A.R. 12-226, 229-1339).

 8

 9        In her testimony, Plaintiff alleged pain and other subjective

10   symptoms of disabling severity (A.R. 40-42, 57-63).   She claimed she

11   suffers “head to toe” pain “all the time,” which she rated as a ten on

12   a pain severity scale of one to ten (A.R. 57).   Plaintiff also claimed

13   she stays in bed “all day,” uses a walker when out of bed and needs

14   help even to shower (A.R. 40-41).

15

16        In written statements, Plaintiff similarly alleged continuous,

17   extraordinary “complete body pain” (A.R. 1179-81).    According to

18   Plaintiff, the “sensation” of her pain is accurately described as

19   “aching,” “cramping,” “numbing,” “stinging,” “burning,” “heavy,”

20   “sharp,” “tight,” “cold,” “hot,” “shooting” and “tingling” (A.R.

21   1180).   According to Plaintiff, all of the following factors increase

22   her pain: “weather changes,” “fatigue,” “emotional stress,” “tension,”

23   “distraction (T.V., etc.),” “bowel/bladder function,” “coughing or

24   sneezing,” “heat,” “cold,” “massage,” “sleep or rest,” “medication”

25   and “alcohol” (A.R. 1181).

26

27        In the most recent administrative decision, the ALJ found

28   Plaintiff suffers from certain severe impairments, including

                                         2
 1   degenerative disc disease and fibromyalgia (A.R. 18).    However, the

 2   ALJ also found that Plaintiff never lost the residual functional

 3   capacity to perform a range of light work, including Plaintiff’s past

 4   relevant work (A.R. 19-25).

 5

 6        The ALJ discounted Plaintiff’s subjective allegations regarding

 7   her alleged symptomatology (A.R. 20-22).   The ALJ expressly reasoned

 8   that Plaintiff’s subjective allegations were: (1) inconsistent with

 9   other statements by Plaintiff reflected in the record;

10   (2) inconsistent with the observations of third parties reflected in

11   the record; (3) unsupported by the objective medical evidence

12   contained in the record; (4) belied by the conservative nature of the

13   treatment received by Plaintiff; and (5) inconsistent with Plaintiff’s

14   lack of muscle atrophy (id.).   The Appeals Council denied review (A.R.

15   1-3).

16

17                              STANDARD OF REVIEW

18

19        Under 42 U.S.C. section 405(g), this Court reviews the

20   Administration’s decision to determine if: (1) the Administration’s

21   findings are supported by substantial evidence; and (2) the

22   Administration used correct legal standards.    See Carmickle v.

23   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

24   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

25   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

26   relevant evidence as a reasonable mind might accept as adequate to

27   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

28   (1971) (citation and quotations omitted); see also Widmark v.

                                        3
 1   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 2

 3        If the evidence can support either outcome, the court may

 4        not substitute its judgment for that of the ALJ.   But the

 5        Commissioner’s decision cannot be affirmed simply by

 6        isolating a specific quantum of supporting evidence.

 7        Rather, a court must consider the record as a whole,

 8        weighing both evidence that supports and evidence that

 9        detracts from the [administrative] conclusion.

10

11   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

12   quotations omitted).

13

14                                  DISCUSSION

15

16        After consideration of the record as a whole, Defendant’s motion

17   is granted and Plaintiff’s motion is denied.   The Administration’s

18   findings are supported by substantial evidence and are free from

19   material1 legal error.   Contrary to Plaintiff’s arguments, the ALJ

20   properly discounted Plaintiff’s subjective allegations.

21

22        An ALJ’s assessment of a claimant’s credibility is entitled to

23   “great weight.”   Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir.

24   1990); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).   Where, as

25

26
          1
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                        4
 1   here, an ALJ finds that the claimant’s medically determinable

 2   impairments reasonably could be expected to cause some degree of the

 3   alleged symptoms of which the claimant subjectively complains, any

 4   discounting of the claimant’s complaints must be supported by

 5   specific, cogent findings.   See Berry v. Astrue, 622 F.3d 1228, 1234

 6   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

 7   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

 8   (indicating that ALJ must offer “specific, clear and convincing”

 9   reasons to reject a claimant’s testimony where there is no evidence of

10   “malingering”).2   An ALJ’s credibility finding “must be sufficiently

11   specific to allow a reviewing court to conclude the ALJ rejected the

12   claimant’s testimony on permissible grounds and did not arbitrarily

13   discredit the claimant’s testimony.”   See Moisa v. Barnhart, 367 F.3d

14   882, 885 (9th Cir. 2004) (internal citations and quotations omitted);

15   see also Social Security Ruling (“SSR”) 96-7p (explaining how to

16   assess a claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28,

17   ///

18   ///

19   ///

20

21         2
               In the absence of an ALJ’s reliance on evidence of
22   “malingering,” most recent Ninth Circuit cases have applied the
     “clear and convincing” standard. See, e.g., Leon v. Berryhill,
23   880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
     F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
24   1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
25   F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
     1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995, 1014-
26   15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000 WL
     1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting earlier
27   cases). In the present case, the ALJ’s findings are sufficient
     under either standard, so the distinction between the two
28   standards (if any) is academic.

                                        5
 1   2016).3   As discussed below, the ALJ stated sufficient reasons for

 2   finding Plaintiff’s subjective allegations less than fully credible.

 3

 4        The ALJ noted that Plaintiff’s statements concerning her

 5   activities and limitations have been inconsistent (A.R. 21).    For

 6   example, Plaintiff claimed to be wholly inactive and yet also stated

 7   that she exercised “90 minutes per week at a moderate to strenuous

 8   level” (A.R. 391).   Inconsistencies in a claimant’s statements may

 9   impact adversely on the claimant’s credibility.   See Verduzco v.

10   Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999); Moncada v. Chater, 60 F.3d

11   521, 524 (9th Cir. 1995); Fair v. Bowen, 885 F.2d 597, 604 n.5 (9th

12   Cir. 1989).

13

14        The ALJ also properly cited inconsistencies between Plaintiff’s

15   allegations of disabling limitations and the observations of third

16   parties (A.R. 21-22).   For example, whereas Plaintiff claimed to need

17   an assistive device, such as a walker, in order to ambulate, third

18   party examiners observed that Plaintiff had no abnormality of gait and

19   had no need of an assistive device to ambulate (A.R. 575, 1316, 1335).

20   Similarly, whereas Plaintiff alleged near total inability to function

21   physically because of allegedly constant and intense pain, examiners

22   consistently reported that Plaintiff had a normal range of motion and

23   no tenderness (A.R. 337, 341, 389, 398, 420, 428, 444, 453, 493, 502,

24
          3
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                        6
 1   547, 651, 722, 834, 860, 897, 938, 1039, 1116, 1234, 1317-18).   An ALJ

 2   properly may discount a claimant’s assertions which are inconsistent

 3   with the observations of third parties.   See Verduzco v. Apfel, 188

 4   F.3d at 1090 (observation of lack of need for assistive device); see

 5   also SSR 16-3p at *7; cf. Tonapetyan v. Halter, 242 F.3d 1144, 1148

 6   (9th Cir. 2001) (a claimant’s tendency to exaggerate is an adequate

 7   reason for rejecting the claimant’s testimony); Brawner v. Secretary,

 8   839 F.2d 432, 433 (9th Cir. 1987) (misrepresentations made by claimant

 9   in the course of pursuing disability benefits justifies the rejection

10   of claimant’s credibility).

11

12        In discounting Plaintiff’s subjective complaints, the ALJ also

13   properly relied in part on the objective medical evidence (A.R. 21).

14   As Plaintiff concedes, the “objective findings are mild” (Plaintiff’s

15   Motion for Summary Judgment, filed November 6, 2019, at 7).   An ALJ

16   permissibly may rely in part on a lack of supporting objective medical

17   evidence in discounting a claimant’s allegations of disabling

18   symptomatology.   See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

19   2005) (“Although lack of medical evidence cannot form the sole basis

20   for discounting pain testimony, it is a factor the ALJ can consider in

21   his [or her] credibility analysis.”); Rollins v. Massanari, 261 F.3d

22   853, 857 (9th Cir. 2001) (same).   Contrary to Plaintiff’s apparent

23   argument, the mere existence of a fibromyalgia diagnosis does not

24   preclude an ALJ from considering the objective medical evidence in

25   evaluating the claimant’s credibility.    See, e.g., Stiles v. Astrue,

26   256 Fed. App’x 994, 997-98 (9th Cir. 2007); Gill v. Colvin, 2016 WL

27   9019614, at *4 (D. Nev. July 15, 2016), adopted, 2017 WL 2230332 (D.

28   Nev. May 22, 2017).

                                        7
 1        The ALJ’s citing of Plaintiff’s assertedly “conservative”

 2   treatment is perhaps less persuasive than the other factors cited.      A

 3   limited course of treatment sometimes can justify the rejection of a

 4   claimant’s testimony, at least where the testimony concerns physical

 5   problems.   See, e.g., Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th

 6   Cir. 2008); Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999).      In

 7   the present case, however, it is doubtful that Plaintiff’s treatment

 8   accurately may be characterized as “conservative” within the meaning

 9   of Ninth Circuit jurisprudence.   See, e.g., Childress v. Colvin, 2014

10   WL 4629593, at *12 (N.D. Cal. Sept. 16, 2014) (“[i]t is not obvious

11   whether the consistent use of [Norco] (for several years) is

12   ‘conservative’ or in conflict with Plaintiff’s pain testimony”);

13   Aguilar v. Colvin, 2014 WL 3557308, at *8 (C.D. Cal. July 18, 2014)

14   (“It would be difficult to fault Plaintiff for overly conservative

15   treatment when he has been prescribed strong narcotic pain

16   medications”).

17

18        Finally, in the Ninth Circuit it is uncertain whether a lack of

19   muscle atrophy is a proper basis for discounting a claimant’s

20   credibility.   Relevant Ninth Circuit case law is not uniform.   See

21   Lapierre-Gutt v. Astrue, 382 Fed. Appx. 662, 665 (9th Cir. 2010)

22   (rejecting lack of evidence of atrophy as a reason for adverse

23   credibility determination, where no medical evidence “suggests that

24   high inactivity levels necessarily leads to muscle atrophy”);

25   Valenzuela v. Astrue, 247 Fed. Appx. 927, 929 (9th Cir. 2007) (ALJ’s

26   adverse credibility determination was not supported by substantial

27   evidence where the record was devoid of any medical testimony to

28   support ALJ’s finding that absence of evidence of muscular atrophy

                                        8
 1   indicated claimant’s symptoms were not as severe as alleged); but see

 2   Gates v. Colvin, 621 Fed. App’x 457, 457-58 (9th Cir. 2015) (“lack of

 3   muscle atrophy” deemed a sufficient reason for adverse credibility

 4   determination); Stiles v. Astrue, 256 Fed. App’x at 997-98 (upholding

 5   ALJ’s discounting of claimant’s credibility based in part on the lack

 6   of evidence of “muscle atrophy or wasting”); Osenbrock v. Apfel, 240

 7   F.3d 1157, 1165-66 (9th Cir. 2001) (upholding an ALJ’s rejection of a

 8   claimant’s credibility where the ALJ made specific findings including,

 9   but not limited to, a lack of atrophy).

10

11         Notwithstanding the questionable validity of one or more of an

12   ALJ’s stated reasons for discounting a claimant’s credibility, a court

13   properly may uphold the credibility determination where sufficient

14   valid reasons have been stated.   See Carmickle v. Commissioner, 533

15   F.3d 1155, 1162-63 (9th Cir. 2008).    In the present case, the ALJ

16   stated sufficient valid reasons to allow this Court to conclude that

17   the ALJ discounted Plaintiff’s credibility on permissible grounds.

18   See Moisa v. Barnhart, 367 F.3d at 885.   The Court therefore defers to

19   the ALJ’s credibility determination.   See Lasich v. Astrue, 252 Fed.

20   App’x 823, 825 (9th Cir. 2007) (court will defer to Administration’s

21   credibility determination when the proper process is used and proper

22   reasons for the decision are provided); accord Flaten v. Secretary of

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                        9
 1   Health & Human Services, 44 F.3d 1453, 1464 (9th Cir. 1995).4

 2

 3                                  CONCLUSION

 4

 5        For all of the foregoing reasons, Plaintiff’s motion for summary

 6   judgment is denied and Defendant’s motion for summary judgment is

 7   granted.

 8

 9        LET JUDGMENT BE ENTERED ACCORDINGLY.

10

11              DATED: December 11, 2019.

12

13                                               /s/
                                            CHARLES F. EICK
14                                  UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24
          4
25             The Court should not and does not determine de novo the
     accuracy of Plaintiff’s testimony and statements concerning her
26   subjective symptomatology. It is for the Administration, and not
     this Court, to evaluate the accuracy of Plaintiff’s testimony and
27   statements regarding the intensity and persistence of Plaintiff’s
     subjective symptomatology. See Magallanes v. Bowen, 881 F.2d
28   747, 750, 755–56 (9th Cir. 1989).

                                        10
